DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a packet inspection module”, “a disposition module” and “a modification module” in claims 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (EP 2981063 an Applicant provided reference).
Regarding claim 1, Shim discloses a method of managing image data transceived via a network endpoint communicatively coupled to one or more image generating devices, comprising:
accepting a plurality of data streams in the network endpoint, at least one data stream of the plurality of data streams comprising image data from the one or more image generating devices (receiving at a server images from users’ devices; see at least paragraph 0146);
analyzing the plurality of data streams to identify the image data and to compare the identified image data with an image signature of a cataloged object (the server compares the images with privacy protection information; see at least paragraph 0149);
determining, from the comparison, that the image data depicts the cataloged object (the server determines photographing restricted element; see at least paragraph 0149);
modifying the image data according to an network image policy stored by the network endpoint (the server generates a modified image by performing a mosaic process on images; see at least paragraph 0151); and
transmitting the plurality of data streams including the modified image data (transmitting the modified image to the smart phone; see at least paragraph 0151).

Regarding claim 2, Shim discloses the method of claim 1, wherein:
the network image policy relates an image disposition policy to the cataloged object (see at least paragraph 0149);
modifying the image data according to the network image policy stored by the network endpoint comprises:
determining the image disposition policy from the cataloged object (see at least paragraph 0149); and 
modifying the image data according to the image disposition policy (see at least paragraph 0151).

Regarding claim 3, Shim discloses the method of claim 2, wherein:
the network image policy further relates the one or more image generating devices to the image disposition policy (see at least paragraphs 0149 and 0151); and
the image disposition policy is further determined from the image generating device sourcing the image data (see at least paragraphs 0149 and 0151).

Regarding claim 4, Shim discloses the method of claim 3, wherein:
the network image policy further relates a destination of the image data to an image disposition policy (see at least paragraphs 0149 and 0151); and
the image disposition policy is further determined from the destination of the image data (see at least paragraphs 0149 and 0151).

Regarding claim 5, Shim discloses the method of claim 4, wherein:
the network image policy indicates that the cataloged object is a prohibited object (restricted element; as above), and wherein modifying the image data and transmitting the plurality of data streams including the modified image data according to an image policy comprises:
if the cataloged object is depicted by the image data, modifying the image data to modify the depiction of the prohibited object according to the network image policy, and transmitting the plurality of data streams including the at least one data stream having the modified image data (if the image includes a person who relate to the photographer; see at least paragraph 0091-0092 and transmitting the modified image to the smart phone; see at least paragraph 0151); and
if the prohibited object is not depicted by the image data, transmitting the plurality of data streams including the at least one data stream having the modified image data (if the image includes a person who does not relate to the photographer; see at least paragraph 0091-0092 and transmitting the modified image to the smart phone; see at least paragraph 0151).

Regarding claim 6, Shim discloses the method of claim 5, wherein the modification comprises obfuscation (see at least paragraphs 0084-0086 and Fig. 11).

Regarding claim 7, Shim discloses the method of claim 5, wherein the modification comprises substituting an image of a proxy identified in the network image policy (see at least paragraphs 0084-0086 and Fig. 11).

Regarding claim 8, Shim discloses the method of claim 7, wherein the proxy is an augmented reality proxy (the capturing device can be a smart glasses, therefore, the server is an augmented reality server; see at least paragraph 0230).

Regarding claim 9, Shim discloses the method of claim 1, wherein:
the image data comprises video data comprising a plurality of temporally sequential frames (video call; see at least paragraph 0272);
analyzing the plurality of data streams to identify the image data and to compare the identified image data with an image signature of a cataloged object comprises:
comparing one of the plurality of temporally sequential frames with another one of the plurality of temporally sequential frames to determine that an object has appeared (see at least the rejection of claim 1); and 
initiating the comparison of the identified image data with an image signature of a cataloged object when it is determined that an object has appeared (see at least the rejection of claim 1).

Claim 10 is rejected on the same grounds as claim 1.
Claim 11 is rejected on the same grounds as claim 2.
Claim 12 is rejected on the same grounds as claim 3.
Claim 13 is rejected on the same grounds as claim 4.
Claim 14 is rejected on the same grounds as claim 5.
Claim 15 is rejected on the same grounds as claim 9.
Claim 16 is rejected on the same grounds as claim 1.
Claim 17 is rejected on the same grounds as claim 2.
Claim 18 is rejected on the same grounds as claim 3.
Claim 19 is rejected on the same grounds as claim 4.
Claim 20 is rejected on the same grounds as claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426